tMi^t Alt',        PD-1426-14
 DAfllUa J. tiAtLPtfL                           t/\I THe timthltU Uiunr OF JKffkMi

             V.                                THtlQ     3U01C-ZAL         dlbi/ltdr

     ^Afk    DP Ttxm                            t>lTTXMd Xl\l AUWJA/. TtAAS
                                                                          _AI RECEIVED/N

                                                                               "W 05 2015
to     ruf   em<t£     z)p" £££*#'.


i,    Umc t\ou>    IKtte-Uuhh Ouvrtll ft Uutter, NiUtcni
                                                                            AbeiAcosta,c/erk
                                                                           Lout I-Co/ aiMf/>/Je/u,/y
^i//fu       u&uinit    htUlUd, ihuh        bf Tsjcui,   fo/     L)v)l t'lbhs, MtehU/m.


1. TnVi Uuti- No. D-I-Dt'H'loWti J Afttkl Mb,                         D^^^ovi^d/l

$. (\tftiluhi- U       u UKMtUCri         $&lon Am* h)         lutlc up jutlsJ/tJJ** hfft/Uv,
Shi-* a ( TdK.us, klAi         Pe/     ProidLui-^i t)v'il      fi'S/,fj   VidUh/s, Dm udtcu**
VC U1 fd-lUht'j          ttPulklritn     Pbi f,7U<> Zmtli Yndn / d iit,r)mlAkl-}*« UtAflui/tfl
tiwJL fr.'ttl Uutf h0. D-I'Ddr" W'hOHCkl. hbl UbuiS* ¥lt hi&l Ptoloib h
IrMLuLfi )frj>u\ btUnliuli ^klif hhl i lfV\ProPHtlv +rltd Ufft-llkht in Skh tolirt

\tt-u\U       ul   u Pttlfrul         eHeKit. ,'n \lit\u\-h» wP At- LrI)I tJttii Alt sP

\l\l\-\t{ltrO(Lt MMiklt&t, Dhffill X. l-UirPe,      Pt&y Md Pe-iil!,*         i s SuddtrssA/
                                                     Mcty Truly Youtj,

                                                     flufret I X )hrPdr hoSd
                                                     UmhU- Ho, Wsilth
                                                     B.&. tll/s Unit-

                                                    WWiM//, Tcxui 11 MS



     fttttlluthb Ohtte'll J/ UurPd/ iU&j kertby L-DrltM 4Ul Hd Pti-U,.                      £J1

     U \r\A& UnJ. Uffcti- Pa Prc/ijj£S»4 i>* or U/eu»J TkuridiM
     n* IdH iL.y op A/,;I ^,r, U uubtUhti- u>tH Tt*..t,\m.ntt.


                                                                      0 kit Ml X". Ukftrt